oO SF SAND

10

11°

12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
ig

28
®

LAW OFFICES
COTCHETT, PITRE &
MCCARTHY, LLP

 

 

Case 3:16-cv-02043-TSH Document 103 Filed 04/06/21 Page 1 of 3

NIALL P. McCARTHY (SBN 160175)
nmecarthy@cpmlegal.com

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

JUSTIN T. BERGER (SBN 250346)
jberger@cpmlegal.com
BETHANY HILL (SBN 326358)
bhill@cpmlegal.com
COTCHETT, PITRE & McCARTHY, LLP
San Francisco Airport Office Center
840 Malcolm Road
Burlingame, CA 94010
Telephone: (650) 697-6000
Facsimile: (650) 697-0577
Attorneys for Relator STF, LLC
UNITED STATES OF AMERICA; STATE OF
CALIFORNIA; ex rel. STF, LLC, an
organization,
Plaintiffs,

v.
CRESCENDO BIOSCIENCE, INC., a Delaware
corporation; and MYRIAD GENETICS, INC., a
Delaware corporation,

Defendants.

 

 

CASE NO. 3:16-cv-02043-TSH

ATTESTATION OF ROBERT TYGENHOF
REGARDING COLLECTION OF
DOCUMENTS

 

ATTESTATION OF ROBERT TYGENHOF REGARDING COLLECTION OF DOCUMENTS;

Case No. 3:16-cv-02043-TSH

 
So S&S aD Dn A F&F HH VY eS

bo ea bo tO ho bo bo wl — — = — —_ —_ _ pea —_ —
~ nN a > (ee) bo — Oo oO oo aD wn fs uo ho — °

28
8

LAW OFFICES
COTCHETT, PITRE &
MCCARTHY, LLP

 

 

Case 3:16-cv-02043-TSH Document 103 Filed 04/06/21 Page 2 of 3

ATTESTATION OF ROBERT TYGENHOF
I, ROBERT TYGENHOF, hereby declare:

L. I am the husband of Dr. Felice Gersh, who is a member of Relator STF, LLC
(“Relator”) in the instant matter.

2s I am an employee at Integrative Medical Group of Irvine (“IMGI”), where Dr. Gersh
maintains her practice.

3 I have personal knowledge of records collection efforts in the instant case. I attest to
the following:

4, On or about October 17, 2016, a team of attorneys and paralegals from Cotchett, Pitre
& McCarthy, LLP (“CPM”) worked with me to facilitate a search of my IMGI email account
(rtygenhof@integrativemgi.com) and gather any hard-copy documents or non-e-mail ESI in my
possession.

5: Over the course of the next several years, as Dr. Gersh or | had communications with
Crescendo, we forwarded those communications to CPM.

6. On March 11, 2021, a team from CPM conducted a final search of my IMGI email
account. | gave CPM direct access to my account.

7. Based on my role in the IMGI practice, and limited interaction with Crescendo
personnel, I believe the efforts described above should have resulted in the production of all my
responsive documents.

8. In March 2016, at the outset of our Dr. Gersh’s engagement with CPM as a member of
Relator, we took efforts to ensure that all communications and documents related to Crescendo and
any other labs under investigation whether made from her personal accounts, or through her practice,
IMGI (which would include me), were preserved and/or provided to CPM. As part of those efforts,
JIMGI ensured that any auto-delete functions were turned off. As a medical practice, I believe IMGI’s
existing document retention policies aligned with the needs of litigation.

Mf
Hl
Hf

 

ATTESTATION OF ROBERT TYGENHOF REGARDING COLLECTION OF ]
DOCUMENTS; Case No. 3:16-cv-02043-TSH

 
Case 3:16-cv-02043-TSH Document 103 Filed 04/06/21 Page 3 of 3

ped

a. I have complied with all litigation holds and document retention policies.
I declare under penalty of perjury under the laws of the California that the foregoing is true
and correct to the best of my knowledge. Executed in Irvine, California on this 2 day of April,

2021.

 

Oo FSF SAN DBD A F&F WH Bw

BO PO BP BO PO KR RO RO mt
4A HN Ww FSF WNW NH —|$ S&F DO Be HN DB WF F&F WH NH KS CS

28

 

= ATTESTATION OF ROBERT TYGENHOF REGARDING COLLECTION OF

LAW OFFICES

COTCHETT, PITRE & DOCUMENTS; Case No. 3:16-cv-02043-TSH

McCaRTHY, LLP

 

 

 
